United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1856
Issued: July 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2010 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) decision dated June 9, 2010. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant was disabled commencing May 4, 2009 causally
related to her accepted employment injury; and (2) and whether OWCP abused its discretion by
denying authorization for a left knee arthroscopy procedure.
FACTUAL HISTORY
Appellant, then a 52-year-old mail handler, filed a Form CA-2 claim for benefits on
August 8, 2008, alleging that, due to 22 years of work loading and unloading mail trucks, she
1

5 U.S.C. § 8101 et seq.

developed pain and swelling in her knees and legs. She first became aware of her condition on
June 9, 2008.
In an August 8, 2008 form report, Dr. Edmund Schweitzer, Board-certified in orthopedic
surgery and appellant’s treating physician, advised that appellant required arthroscopic surgery
for the hematoma, chronic pain and arthritis in her left knee. In a September 10, 2008 report, he
reiterated his recommendation that she undergo arthroscopic surgery, with shaving and lateral
release, to ameliorate the patellofemoral arthritis in her left knee.
On January 30, 2009 OWCP accepted the claim for aggravation of bilateral
patellofemoral arthritis. It advised appellant that her treating physician was required to explain,
with medical rationale, whether the need for surgery was due to the underlying condition of
patellofemoral arthritis or the accepted aggravation of the condition.
On May 8, 2009 Dr. Schweitzer again requested authorization for arthroscopic surgery,
with shaving and lateral release. He submitted a May 6, 2008 a magnetic resonance imaging
scan which found intermediate to high-grade patellofemoral chondromalacia, with medial
inflammation. In a September 24, 2008 report, received by OWCP on May 11, 2009
Dr. Schweitzer stated that appellant had patellofemoral arthritis that he believed had been
aggravated by her long career with the employing establishment. Regarding medical treatment
of her condition, he stated that, while awaiting authorization for surgery, appellant would
continue with medication, activity restriction and bracing.
On a May 4, 2009 Dr. Schweitzer stated that appellant was currently experiencing so
much pain that she was unable to work. He placed her off work for one month. Dr. Schweitzer
again requested authorization for surgery. He noted that heavy work at the employing
establishment, including loading trucks and handling 70 pounds at a time, had resulted in
appellant’s inability to work due to left knee pain, stemming from her accepted condition of
aggravation of patellofemoral arthritis. In a report dated May 27, 2009, Dr. Schweitzer stated:
“[Appellant] is unable to work due to pain and swelling in her knee and leg due
[to] arthritis of the patellofemoral joint. This arthritis was aggravated by her work
injuries and duties and the surgery is direct result of that work casualty.
[Appellant] cannot take as aids which further makes no surgical treatment
difficult. We are requesting authorization for arthroscopic debridement and
lateral release followed by Subparts treatment.”
Appellant submitted several CA-7 forms requesting compensation for wage loss
commencing May 4, 2009.
By decision dated June 23, 2009, OWCP denied compensation for wage loss as of May 4,
2009, finding that appellant failed to provide rationalized medical evidence supporting that she
was totally disabled. It also denied authorization for the requested left knee surgery.
By letter dated July 1, 2009, appellant’s attorney requested an oral hearing.
By decision dated September 22, 2009, OWCP’s hearing representative set aside the
June 23, 2009. She found that Dr. Schweitzer’s reports generally supported appellant’s total
2

disability and need for surgery. The hearing representative directed the district Office to contact
the employing establishment and request a written statement as to whether appellant provided
any medical evidence of work restrictions, and if so, whether a job offer had been given to her; to
provide a statement regarding the claim of disability as of May 4, 2009 and whether it could
accommodate her work restrictions; for appellant to provide a copy of her left knee treatment
notes or diagnostic studies; and to prepare a new statement of accepted facts and refer appellant
for a second opinion examination.
By letter dated October 14, 2009, the employing establishment informed OWCP that
appellant had been working in a light-duty position since April 12, 2007. Appellant had work
restrictions; however, they stemmed from another work injury.
In a report received by OWCP on October 21, 2009, Dr. Schweitzer advised that he
performed arthroscopic shave release surgery on appellant’s left knee on July 17, 2009. He
reported that, during inspection of the knee, the patella showed advanced chondromalacia and a
one centimeter subluxation.
OWCP referred appellant for a second opinion examination to Dr. E. Gregory Fisher,
Board-certified in orthopedic surgery. In an October 27, 2009 report, Dr. Fisher reviewed the
medical history and the statement of accepted facts and provided findings on examination. He
indicated that the medical evidence supported that appellant’s work-related bilateral aggravation
of patellofemoral arthritis was still active, present and had not resolved. The objective findings
included decreased range of motion and crepitus over the patellofemoral joint with flexion and
extension in both knees and marked decreased strength in the left knee. Dr. Fisher stated that
appellant also had subjective findings of tenderness and pain over each knee which corresponded
with the objective findings. He advised these residuals were temporary in duration since she was
undergoing physical therapy and injections for the left knee since her surgery. Dr. Fisher stated
that treatment for the right knee would commence when the left knee condition had resolved.
As to whether the left knee arthritis necessitated surgery, Dr. Fisher stated that the
general protocol for treating bilateral aggravation of patellofemoral arthritis, including the
Official Disability Guidelines and Millikan Robertson Guidelines, recommended conservative
treatment; e.g., medication, injections and active physical therapy for six to eight weeks, before
any surgical procedure was indicated. He noted, however, that Dr. Schweitzer’s treatment prior
to surgery consisted of only a single prescription of a Merlo Deepak and other over-the-counter
medications. Dr. Fisher therefore concluded that appellant’s left knee arthroscopy was not
medically appropriate or necessary.
In a December 9, 2009 supplemental report, Dr. Fisher opined that appellant was not
totally disabled from work due to the accepted condition of bilateral aggravation of
patellofemoral arthritis. Appellant was able to perform light-duty activities which did not require
squatting, kneeling, climbing ladders or stairs and standing or walking more than four hours in
an eight-hour day with frequent breaks. Dr. Fisher restricted her from lifting more than
10 pounds while pushing, pulling, carrying and lifting of 10 pounds frequently and 20 pounds
occasionally.

3

By decision dated December 14, 2009, OWCP denied wage loss for disability
commencing the period from May 4, 2009, finding that Dr. Fisher’s opinion represented the
weight of the medical evidence.
By letter dated December 23, 2009, appellant requested an oral hearing, which was held
on March 18, 2010.
By decision dated June 9, 2010, OWCP’s hearing representative affirmed the
December 14, 2009 decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim by the weight of the evidence.3 Under FECA, the term
disability is defined as an inability, due to an employment injury, to earn the wages the employee
was receiving at the time of injury, i.e., an impairment resulting in loss of wage-earning
capacity.4 For each period of disability claimed, the employee has the burden of establishing that
he or she was disabled for work as a result of the accepted employment injury.5 Whether a
particular injury causes an employee to become disabled for work and the duration of that
disability are medical issues that must be proved by a preponderance of probative and reliable
medical opinion evidence.6 The fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7 The
Board will not require OWCP to pay compensation for disability in the absence of medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow an employee to self-certify his disability and entitlement to
compensation.8
Section 8123(a) provides that if there is a disagreement between the physician making the
examination for the United States and the physician of the employee the Secretary shall appoint a
third physician who shall make an examination.9 It is well established that, when a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Prince E. Wallace, 52 ECAB 357 (2001).

5

Dennis J. Balogh, 52 ECAB 232 (2001).

6

Gary L. Watling, 52 ECAB 278 (2001).

7

Manual Garcia, 37 ECAB 767 (1986).

8

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

9

Regina T. Pellecchia, 53 ECAB 155 (2001).

4

such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.10
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for aggravation of bilateral patellofemoral arthritis.
Appellant continued to work until May 4, 2009, when she asserted that left knee pain stemming
from her accepted condition prevented her from performing her work. She subsequently
submitted CA-7 forms for the period May 4, 2009 and continuing, claiming that she was totally
disabled due to her accepted left knee condition. In support of her claim, appellant submitted
several reports and disability slips from Dr. Schweitzer, her attending physician, who requested
authorization for surgery to ameliorate this condition. In his treatment note of May 4, 2009,
Dr. Schweitzer explained that her accepted condition of aggravation of patellofemoral arthritis
required surgery as it had resulted in her inability to work. Initially, he reported that appellant
should not work for a one-month period, however, on May 27, 2009 he reported that she was
unable to return to work due to pain and swelling in her left leg caused by the accepted
condition. Dr. Schweitzer again requested authorization for surgery. Appellant underwent
surgery on July 17, 2009. During the surgical procedure, examination of the left knee showed
advanced chondromalacia, as well as subluxation. OWCP initially denied the claim; however,
by decision dated September 22, 2009, it found that Dr. Schweitzer’s reports were sufficient to
create a prima facie case for entitlement to total disability compensation sufficient to warrant
further development of the medical evidence.
The case was referred to Dr. Fisher, who opined that appellant still had residuals from her
accepted aggravation of bilateral patellofemoral arthritis condition. In his initial report, dated
October 27, 2009, he did not address whether she was disabled, OWCP requested a supplemental
report. In his supplemental report dated December 9, 2009, Dr. Fisher stated that appellant could
perform light duty with restrictions.
The Board finds that the medical evidence of record is in conflict as to whether
appellant’s accepted condition of aggravation of patellofemoral arthritis caused disability as of
May 4, 2009. This case must therefore be remanded to an impartial medical specialist for an
impartial medical examination to resolve the conflict.
LEGAL PRECEDENT -- ISSUE 2
Section 8103 of FECA11 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability or aid in lessening the amount of the monthly
compensation.12 In interpreting this section of FECA, the Board has recognized that OWCP has
10

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

11

5 U.S.C. § 8101 et seq.

12

Id. at § 8103.

5

broad discretion in approving services provided under FECA. OWCP has the general objective
of ensuring that an employee recovers from his injury to the fullest extent possible in the shortest
amount of time. It therefore has broad administrative discretion in choosing means to achieve
this goal. The only limitation on OWCP’s authority is that of reasonableness. Abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment or actions taken which are contrary to both logic and probable deductions from
established facts. It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.13
ANALYSIS -- ISSUE 2
OWCP accepted appellant’s claim for aggravation of bilateral patellofemoral arthritis.
On August 8, 2008 Dr. Schweitzer advised that she needed arthroscopic surgery for the
hematoma, chronic pain and arthritis of her left knee. He stated on September 10, 2008 that
appellant required arthroscopic surgery, with shaving and lateral release, to ameliorate the
patellofemoral arthritis in her left knee. Dr. Schweitzer noted on September 24, 2008 that she
was being treated conservatively with medication, activity limitation and knee bracing, while
awaiting authorization for surgery. Finally, on May 27, 2009, he explained again that appellant
was unable to work due to pain and swelling in her knee and leg caused by patellofemoral joint
arthritis. Dr. Schweitzer advised that she was unable to take Ansaids, which made nonsurgical
treatment more problematic. He therefore reiterated that appellant required authorization for
arthroscopic debridement and lateral release. Dr. Schweitzer performed the surgery on
July 17, 2009.
OWCP denied authorization for the left knee surgery based on a second opinion from
Dr. Fisher, who opined that appellant’s left knee arthroscopy was not medically appropriate and
necessary because Dr. Schweitzer had not prescribed sufficient conservative measures for six to
eight weeks prior to surgery. Dr. Schweitzer cited general medical protocol for treating bilateral
aggravation of patellofemoral arthritis to support his opinion. Based on his opinion, OWCP
denied authorization for left knee arthroplasty. The Board finds that the medical evidence of
record is therefore also in conflict as to whether appellant’s left knee arthroplasty was medically
necessary for treatment of the accepted injury and should have been authorized by OWCP.
OWCP shall also request that the impartial medical examiner provide an opinion regarding this
issue.
CONCLUSION
The Board finds that a conflict exists in the medical evidence as to whether appellant has
established that she was disabled as of May 4, 2009 due to her accepted left knee condition and
whether her left knee surgery should be authorized. Upon return of the case record, OWCP shall
further develop the medical evidence as appropriate and issue a de novo decision.

13

Daniel J. Perea, 42 ECAB 214 (1990).

6

ORDER
IT IS HEREBY ORDERED THAT the June 9, 2010 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for further proceedings
consistent with this opinion.
Issued: July 1, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

